Citation Nr: 1012007	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from September 1967 to 
August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

A hearing in front of the undersigned was held in August 
2009.  A transcript of the hearing has been associated with 
the claim file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The VCAA also requires that an 
examination be provided where VA determines it is necessary 
to decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  In this vein, the Court held in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

In the present case, the service treatment records do not 
reveal treatment or complaints of tinnitus or hearing loss.  
At separation in August 1969, the Veteran's ears were normal 
and hearing acuity was within normal limits.

Following separation in August 1969, the Veteran had an 
audiology consult, in June 2007.  At the time he described 
his hearing as poor and stated he believed it occurred 
secondary to acoustic trauma in 2000 when he fired 7-8 
shotgun rounds.  He denied tinnitus. 

The Veteran is claiming service connection for bilateral 
hearing loss and tinnitus.  He attributes tinnitus and 
hearing loss to active service.  Specifically, in a Notice of 
Disagreement of June 2008 he stated that while in West 
Germany while in service he was the cook's truck driver and 
had to take care of field equipment.  He further stated that 
in the field camp he would sleep in tents around generators.  
Finally, he stated that during his last trip to the field, 
his job was putting the detonator into the tank's ammunition 
just before it was to be fired.  In a VA Form 9 of September 
2008 he stated that he served in the artillery and drove a 
two and a half ton truck which had a high whistling noise and 
that he has had hearing loss and tinnitus since service.  

In an undated letter, the Veteran's wife stated that he 
started having problems with his hearing after he went to 
service.  She stated that he had no problems with his hearing 
prior to service.  Finally, she stated that the Veteran's 
hearing had slowly progressed since his return from service.

At the August 2009 hearing, the Veteran testified that his 
hearing loss started in service and slowly progressed 
thereafter. 

The Board accepts the Veteran's lay statements that he is 
experiencing tinnitus and hearing loss and finds that 
additional evidence is needed before a decision may be made 
on the claims.  Moreover, the Board accepts the lay 
statements from the Veteran and his wife regarding continuity 
of symptomatology.  For this reason, the Veteran should be 
afforded a VA examination to determine whether a compensable 
tinnitus and hearing loss disability in the left ear are 
present, and if so, the etiology of such.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine whether he has 
tinnitus and/or a hearing loss 
disability and to what extent.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.

The examiner should state specifically 
whether it is more likely than not 
(i.e., probability greater than 50 
percent) that any currently found 
tinnitus or hearing loss disability are 
related to noise exposure in service.  
The rationale for such opinion should 
be provided.  If an opinion cannot be 
provided without resorting to 
speculation, it should so be stated and 
a rationale should be provided.  

2.  The Veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. § 
3.655 (2009).

3.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If a benefit is not granted in 
full, the Veteran and representative 
should be provided a supplemental 
statement of the case.  The Veteran and 
his representative must then be 
afforded an opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


